In re Franklin, Walter; —Defendant(s); applying for motion to set aside and vacate conviction and sentence; to the Court of Appeal, First Circuit, No. KM88 1315; Parish of St. Helena, 21st Judicial District Court, Div. “A”, No. 6163.
In response to our remand in this matter (87-K-0303), a hearing was held before Judge Fogg. We have been advised that relator’s “Motion for Prescription” relative to his conviction and sentence for theft was granted. Relator’s application to this Court to “Set Aside and Vacate Conviction and Sentence” is transferred to Judge Fogg to act promptly thereon, after permitting the state to respond to relator’s request for relief.